      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 1 of 30



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

PATRICK WITCHER,

      Plaintiff,

v.                                                         CASE NO.: 4:19-cv-539

THE FLORIDA DEPARTMENT OF
CORRECTIONS, an agency of the State
of Florida,
CENTURION OF FLORIDA, LLC, a
Florida Limited Liability Company, and
CORIZON, INC., a Missouri Limited
Liability Company,

     Defendants.
_________________________________/

                                  COMPLAINT

      Plaintiff, Patrick Witcher (“Witcher”), by and through the undersigned

counsel, hereby sues the Florida Department of Corrections (“FDC”), Centurion of

Florida, LLC (“Centurion”), and Corizon, Inc. (“Corizon”), and alleges as follows:

                               INTRODUCTION

      1.     This is a civil rights action brought by Plaintiff Witcher seeking

monetary damages for the Defendants’ violations of Plaintiff’s rights secured by the

Civil Rights Act of 1871, 42 U.S.C. § 1983, the Eighth Amendment to the United

States Constitution, the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101,

et seq., and the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. The Defendants
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 2 of 30



violated Plaintiff’s rights by denying him the treatment that was required and

necessary to cure his Hepatitis C Virus (“HCV”) infection, which constituted

deliberate indifference to Plaintiff’s serious medical needs in violation of the Eighth

Amendment and discrimination on the basis of disability in violation of the

Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”).

                           JURISDICTION AND VENUE

      2.       This Court has jurisdiction over the claims asserted herein pursuant to

28 U.S.C. § 1331, in that this is a civil action arising under the Constitution of the

United States.

      3.       Venue is proper in the Northern District of Florida (Tallahassee

Division), in that the FDC is headquartered with its principle place of business in

Leon County, Florida, and acts of misconduct giving rise to this cause of action

occurred within the Northern District of Florida.

      4.       The claims alleged herein are brought within the applicable statute of

limitations.

      5.       Plaintiff has complied with all conditions precedent and has properly

exhausted all administrative remedies prior to filing this action. Specifically,

Plaintiff complied with the applicable grievance process in that he: (a) filed a formal

grievance to the warden’s office at Columbia Correctional Institution concerning the




                                           2
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 3 of 30



ongoing refusal and denial of HCV treatment and requested such treatment and (b)

submitted a timely appeal to the Office of the Secretary of FDC.

                                  THE PARTIES

      6.     Plaintiff Witcher brings this action for violation of the Eighth

Amendment, the Americans with Disabilities Act (“ADA”), and the Rehabilitation

Act (“RA”). Plaintiff Witcher is an inmate incarcerated in the Florida Department of

Corrections’ prison system. He has been incarcerated since on or about September

23, 1992. Throughout his incarceration, Plaintiff has been housed at multiple

facilities that are owned and operated by Defendant FDC, including Florida State

Prison (“FSP”), Charlotte Correctional Institution (“Charlotte CI”), Cross City

Correctional Institute (“Cross CI”), Madison Correctional Institution (“Madison

CI”), Dade Correctional Institution (“Dade CI”), Reception and Medical Center

(“RMC”), and Columbia Correctional Institution (“Columbia CI”), the latter of

which has housed Plaintiff since 2004. Plaintiff has a history of HCV, and has

suffered from HCV since approximately 1999, of which Defendant FDC has had

knowledge since the time of Plaintiff’s diagnosis, when Plaintiff was an inmate at

an FDC facility. Plaintiff requested treatment at every correctional facility he was

housed, but all such requests were uniformly denied.

      7.     Defendant FDC is an agency of the State of Florida that owns and

operates correctional facilities throughout the state, and which receives federal funds



                                          3
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 4 of 30



to operate its agency. Defendant FDC is headquartered in Leon County, Florida.

Defendant FDC is responsible for overseeing the operations of its contractors,

including Defendant Centurion and, formerly, Defendant Corizon. At all times

relevant hereto, FDC owned and operated all of the correctional facilities where

Plaintiff was confined and denied treatment for his chronic HCV. Plaintiff was a

qualified individual with a disability because of his infection with chronic HCV, and

Defendant FDC discriminated against Plaintiff because of his chronic HCV.

      8.     Defendant Centurion is a Florida-based company and provider of

correctional healthcare services. Defendant Centurion has provided healthcare

services to inmates at FDC prisons throughout the state since approximately

February 1, 2016. At all relevant times after February 1, 2016, Defendant Centurion

provided healthcare services at all of the facilities where Plaintiff was housed and

denied HCV treatment.

      9.     Defendant Corizon is a Missouri-based company and provider of

correctional healthcare services. Pursuant to a contract with FDC, Defendant

Corizon provided healthcare services to inmates at FDC prisons throughout the state

until approximately May 31, 2016. At all relevant times prior to May 31, 2016,

Defendant Corizon provided healthcare services at the facilities where Plaintiff was

housed and denied HCV treatment.




                                         4
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 5 of 30



                                        FACTS

                    Background Information on Hepatitis C Virus

       10.       Hepatitis C is a blood borne disease caused by the Hepatitis C Virus

(“HCV”). The virus causes inflammation that damages liver cells and is a leading

cause of liver disease and liver transplants.

       11.       HCV can be either acute or chronic. In people with acute HCV, the

virus will spontaneously clear itself from the blood stream within six months of

exposure. Chronic HCV, on the other hand, is defined as having a detectable HCV

viral level in the blood at some point six months after exposure. Fifty (50) to eighty

(80) percent of infected people will develop chronic HCV.

       12.       Liver inflammation caused by chronic HCV can significantly impair

liver function and damage its crucial role in digesting nutrients, filtering toxins from

the blood, fighting infection, and conducting other metabolic processes in the body.

Liver inflammation can also cause fatigue, weakness, muscle wasting, skin rashes,

and arthritis.

       13.       People with chronic HCV develop fibrosis of the liver, a process by

which healthy liver tissue is replaced with scarring. When scar tissue begins to take

over most of the liver, this extensive fibrosis is termed cirrhosis. Scar tissue cannot

perform the job of normal liver cells, so fibrosis reduces liver function and results in




                                            5
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 6 of 30



the same symptoms mentioned above, but with greater intensity. Fibrosis can also

lead to liver failure and hepatocellular carcinoma (liver cancer).

      14.    The amount of liver scarring a patient has is usually measured on the

METAVIR scale. On this scale, a person can be classified F0 (no fibrosis), F1 (mild

fibrosis), F2 (moderate fibrosis), F3 (severe fibrosis), or F4 (cirrhosis).

      15.    Among those with chronic HCV, the majority will develop progression

liver disease and approximately 20% will develop cirrhosis in a 20-year timeframe.

Patients with rapid fibrosis liver progression may reach cirrhosis within as short a

timeframe as one year.

      16.    Cirrhosis    causes    additional   painful    complications,    including

widespread itching, kidney disease, jaundice, fluid retention with edema, internal

bleeding, varices (enlarged veins that develop in the esophagus or intestines, which

can burst), easy bruising, ascites (fluid accumulation in the legs and abdomen),

encephalopathy (mental confusion and disorientation), lymph disorders, increased

risk of infection, seizures, and extreme fatigue. Most of these complications can

occur before cirrhosis. If they go untreated, some can cause death, often from

infection, bleeding, and fluid accumulation.

      17.    Abdominal ascites can require paracentesis, a procedure wherein a

needle is inserted into the abdomen to drain the fluid. Without this periodic




                                           6
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 7 of 30



procedure, the fluid accumulation can decrease the available space for the patient’s

lungs, thus causing shortness of breath and difficulty breathing.

      18.    Moreover, once an HCV patient’s liver has cirrhosis, it may not be

reversible. Some patients with cirrhosis may have too much scar tissue in the liver,

even if the liver can heal to some degree once the virus is eliminated by treatment.

If scar tissue persists, the patient may still experience the complications of cirrhosis,

including liver cancer.

      19.    Chronic HCV is, as a matter of law, a serious medical need.

      20.    Plaintiff’s disabling condition was chronic HCV. In other words,

Plaintiff’s “disability” was chronic HCV, as defined under the ADA and RA.

                             General Prevalence of HCV

      21.    Approximately 2.7 to 3.9 million Americans have chronic HCV.

      22.    In 2000, the United States Surgeon General called HCV a “silent

epidemic,” and estimated that as much as two percent of the adult U.S. population

had HCV.

      23.    In 2013, HCV caused more deaths than sixty other infectious diseases

combined, including HIV, pneumococcal disease, and tuberculosis.

      24.    Approximately 19,000 people die of HCV-caused liver disease every

year in the United States.

      25.    HCV is the leading indication for liver transplants in the United States.



                                           7
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 8 of 30



                                  HCV in Prison

      26.   The prevalence of HCV in prison is much higher than in the general

population. It is estimated that between 16% and 41% of the United States’ jail and

prison population has HCV. Thus, incarceration is a risk factor for HCV.

      27.   Defendant FDC has reported to the media and researchers that 5,000 to

5,272 of its approximately 98,000 inmates have HCV. As of August 8, 2016,

Defendant FDC listed 4,797 inmates as having HCV in its internal records. As of

late-2017, it was estimated that at least 7,000 inmates are infected with HCV.

      28.   In fact, because it is estimated that between 16% and 41% of

incarcerated people have HCV, it is likely that between 14,700 and 40,184 FDC

inmates have HCV. The true number is likely at the higher end of that spectrum

because of the high prevalence of HCV in Florida: Between 2009 and 2013, rates of

acute HCV in Florida increased by 133%.

                           Standard of Care for HCV

      29.   For many years, there were no universally safe and effective treatments

for HCV. The standard treatment prior to 2011, which included the use of interferon

and ribavirin medications and sometimes required injections, had a long treatment

duration (up to 48 weeks), failed to cure most patients, and was associated with

numerous side effects, including psychiatric and autoimmune disorders, flulike

symptoms, gastrointestinal distress, skin rashes, and severe anemia. Moreover, not



                                         8
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 9 of 30



all drug regimens worked for all types of HCV, and many could not be given to

patients with other comorbid diseases.

       30.    In 2011, however, the Food and Drug Administration (“FDA”) began

approving new oral medications, called direct-acting antiviral (“DAA”) drugs,

which have proven to work more quickly, cause fewer side effects, and treat chronic

HCV much more effectively. At first, they were designed to work in tandem with

the old treatment regimen. But beginning in 2013, the FDA began to approve DAA

drugs that can be taken alone.

       31.    As of late-2013, DAA drugs became readily available for HCV

patients.

       32.    These DAA drugs have far fewer side effects, dramatically greater

efficacy, a shorter treatment duration (12 weeks), and are administered orally

(commonly a once-daily pill) rather than by injections. They have truly

revolutionized the way HCV is treated.

       33.    Most importantly, 90 to 95% of HCV patients treated with any of these

DAA drugs are cured, whereas the old treatment regime only helped roughly one

third of patients.

       34.    For HCV, a “cure” is defined as a sustained virologic response

(“SVR”)—i.e., no detectable HCV genetic material in the patient’s blood—for three

months following the end of treatment.



                                         9
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 10 of 30



      35.    In response to the revolutionary DAA medications, the American

Association for the Study of Liver Diseases (“AASLD”) and the Infectious Disease

Society of America (“IDSA”) formed a panel of experts to conduct an extensive,

evidence-based review of the testing, management, and treatment of HCV. The

results of that review have been published in a comprehensive document called the

HCV     Guidance,     which     is   updated    regularly    and    is   available    at

www.hcvguidelines.org.

      36.    The HCV Guidance set forth the medical standard of care for the

treatment of HCV, which is well-established in the medical community.

      37.    In 2014, the AASLD/IDSA panel, through the HCV Guidance,

recommended treatment with DAA drugs for all persons with chronic HCV. Since

2014, this has been the standard of care for the treatment of HCV, and it reflects the

continuing medical research showing the safety, tolerability, efficacy, and dramatic

benefits of the DAA drugs.

      38.    Under this standard of care, treatment with DAA drugs is expected to

cure nearly all infected persons.

      39.    The benefits of immediate treatment include immediate decrease in

liver inflammation, reduction in the rate of progression of liver fibrosis, reduction in

the likelihood of the manifestations of cirrhosis and associated complications, a 70%




                                          10
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 11 of 30



reduction in the risk of liver cancer, a 90% reduction in the risk of liver-related

mortality, and a dramatic improvement in quality of life.

      40.    Treatment must be provided timely to ensure efficacy. Delay in

treatment increases the risk that the treatment will be ineffective.

                    Public Health Benefits of Treatment in Prison

      41.    Providing expanded HCV screening and DAA treatment in Florida’s

prisons would greatly reduce the number of new HCV cases in the community.

Curing the disease in incarcerated persons would prevent inmates from transmitting

it when released, and testing would diagnose numerous individuals who were

unaware they were infected, thus allowing them to seek treatment once released.

      42.    Studies have shown that providing DAA treatment to everyone with

chronic HCV increases long term cost-savings. One study even found that restricting

DAA treatment access until patients were in the later stages of fibrosis actually

results in higher per-patient costs because, while it may be initially less expensive to

delay administering DAAs, over the course of treatment, the follow-up care

outweighs the initial costs.

      43.    Thus, early DAA treatment has the potential to both drastically reduce

the incidence of HCV in the general population and also to reduce the costs

associated with serious complications from untreated HCV, such as liver transplants

and liver cancer.



                                          11
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 12 of 30



            Policy, Practice, and Custom of Not Providing Treatment
                          to Inmates with Chronic HCV

      44.    From late-2013, when         DAAs     first became     available, until

approximately October of 2017, Defendant FDC and its medical contractors,

including Defendant Centurion and Defendant Corizon, had a policy, practice, and

custom of not providing DAA drugs to inmates with chronic HCV.

      45.    At all times relevant hereto, Defendant FDC enforced such policy,

practice, and custom despite knowing that the failure to provide DAA drugs to

inmates with HCV subjects those inmates to an unreasonable risk of pain, liver

failure, cancer, permanent damage to their health, and even death. By doing so,

Defendant FDC has caused the unnecessary and wanton infliction of pain and an

unreasonable risk of serious damage to the health of FDC inmates with HCV,

including the Plaintiff.

      46.    Defendant Centurion became FDC’s contracted healthcare services

provider in February of 2016. As FDC’s current healthcare services provider,

Defendant Centurion has utilized the same policy, practice, and custom of not

providing DAA drugs to inmates with HCV as Defendant FDC.

      47.    At all times relevant since February 2016, Defendant Centurion

enforced such policy, practice, and custom despite knowing that the failure to

provide DAA drugs to inmates with HCV subjects those inmates to an unreasonable

risk of pain, liver failure, cancer, permanent damage to their health, and even death.

                                         12
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 13 of 30



By doing so, Defendant Centurion has caused the unnecessary and wanton infliction

of pain and an unreasonable risk of serious damage to the health of FDC inmates

with HCV, including the Plaintiff.

      48.    Defendant Corizon was FDC’s contracted healthcare services provider

until May 2016. As FDC’s former healthcare services provider, Defendant Corizon

utilized the same policy, practice, and custom of not providing DAA drugs to

inmates with HCV as Defendant FDC.

      49.    At all relevant times until May 2016, Defendant Centurion enforced

such policy, practice, and custom despite knowing that the failure to provide DAA

drugs to inmates with HCV subjects those inmates to an unreasonable risk of pain,

liver failure, cancer, permanent damage to their health, and even death. By doing so,

Defendant Centurion has caused the unnecessary and wanton infliction of pain and

an unreasonable risk of serious damage to the health of FDC inmates with HCV,

including the Plaintiff.

      50.    From late-2013, when        DAAs      first became    available, until

approximately November of 2017, when Defendant FDC was court ordered to begin

treating HCV-infected inmates, Defendants FDC and its medical contractors,

including Defendant Centurion and Defendant Corizon, failed and/or refused to

provide DAA drugs to thousands of inmates with HCV, in contravention of the




                                         13
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 14 of 30



prevailing standard of care and in deliberate indifference to the serious medical

needs of inmates with chronic HCV in Florida.

      51.    As a result of Defendant FDC and its medical contractors’ (including

Defendant Centurion and Defendant Corizon) refusal to provide DAA drugs to

inmates, over 100 inmates died of untreated HCV and hundreds more suffered

irreparable liver damages.

      52.    Defendants FDC, Centurion, and Corizon also unjustifiably delayed

providing HCV treatment to inmates, even though the standard of care requires

treatment as early as possible. If DAA treatment is delayed until a patient has

advanced fibrosis or cirrhosis, these medications can be significantly less effective.

Moreover, if DAA treatment is delayed until a patient develops decompensated

cirrhosis, a liver transplant is the only way to cure the patient.

      53.    At all times relevant hereto, Defendant FDC categorically withheld

treatment from FDC inmates with HCV but did not categorically withhold treatment

from inmates with other similar diseases or conditions (such as HIV) or from other

inmates without similar diseases or conditions.

      54.    Defendants FDC, Centurion, and Corizon refused to provide FDC

inmates, including the Plaintiff, with the necessary treatment for HCV, and the only

treatment recommended under the prevailing standard of care, because of the cost of

the treatment.



                                           14
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 15 of 30



      55.     Defendant FDC discriminated against HCV-infected inmates,

including the Plaintiff, on the basis of disability. It was Plaintiff’s chronic HCV that

caused him to have a disability under the ADA and RA.

             Denial and Delay of HCV Treatment to Plaintiff Witcher

      56.     Plaintiff has been incarcerated in the Florida prison system since on or

about September 23, 1992. In approximately October 1999, Plaintiff was diagnosed

with HCV based on the results of a routine blood draw taken by FDC medical staff.

However, Defendant FDC did not inform Plaintiff, and Plaintiff did not otherwise

learn, of his HCV diagnosis until 2002, while Plaintiff was undergoing a routine

medical consultation at Defendant FDC’s Charlotte CI facility. Plaintiff was

subsequently referred to the Chronic Illness Clinic for consultation. By the time

Plaintiff learned of his diagnosis with HCV, it was clear his HCV was chronic.

Indeed, Plaintiff’s HCV became chronic years before he became aware of his

diagnosis, of which Defendant FDC was aware.

      57.     Due to Defendants’ delay and refusal to provide treatment for his

chronic HCV infection, Plaintiff’s HCV had worsened to the most severe stage of

HCV—i.e., with a Metavir Score of “F4” and a corresponding indication of “severe

fibrosis”—such that Plaintiff ultimately developed advanced liver disease and

cirrhosis.




                                          15
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 16 of 30



      58.   Throughout his incarceration, Plaintiff regularly inquired about the

condition of his liver and requested HCV treatment, but was consistently denied such

treatment. Moreover, Plaintiff was not adequately informed of the severity of his

liver disease and the substantial health risks associated with chronic HCV, not to

mention Plaintiff was not informed or otherwise aware of his diagnosis of and

infection with HCV for nearly three years following the initial diagnosis (of which

Defendant FDC was fully aware), from October 1999 until 2002.

      59.   From 2002 until December 2017, Plaintiff was only given routine blood

draws to monitor his HCV. During this time period, Plaintiff was not provided

treatment for HCV and, in particular, was not provided DAAs even though the

standard of care after late-2013 required the Defendants to treat him with DAAs.

      60.   Moreover, DAAs were readily available to the Defendants upon

request. However, the Defendants did not request DAAs for, or provide DAAs to,

Plaintiff until December 2017.

      61.   Whether an FDC inmate received treatment with DAAs almost

exclusively relies on the inmate’s METAVIR or fibrosis score (F0-F4). Nonetheless,

the Defendants failed to perform the necessary tests that would have indicated the

stage and progression of Plaintiff’s HCV and whether he met the requirements for

treatment under FDC’s guidelines.




                                        16
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 17 of 30



      62.    It was not until November 2017, more than eighteen (18) years after he

was diagnosed with HCV, that Plaintiff was given a FibroTest to determine his

fibrosis score. The results showed that he was an F4 and thus had cirrhosis.

      63.    When Plaintiff realized he was had F4 cirrhosis, he again demanded

treatment to cure his HCV. However, Defendants FDC and Centurion failed and/or

refused to provide Plaintiff with treatment, in contravention of the prevailing

standard of care and their constitutional obligations.

      64.    Similarly, Defendant Corizon failed and/or refused to provide Plaintiff

treatment when it was FDC’s healthcare contractor.

      65.    For years Defendants led Plaintiff to believe that he was on the list to

be treated. But the Defendants had no intention of treating Plaintiff. Instead, the

Defendants withheld treatment from Plaintiff until December 2017, after the

Northern District Court of Florida in Hoffer v. Inch, Case No. 4:17-cv-214-

MW/CAS, ordered FDC to begin treating all inmates with chronic HCV.

      66.    Plaintiff was denied HCV treatment for non-medical reasons. Such

denial amounted to deliberate indifference to Plaintiff’s chronic HCV—a serious

medical need and a disability.

      67.    Despite being diagnosed with HCV in October 1999, Plaintiff was not

provided treatment until December 2017. Because of the Defendants’ delay in

providing treatment, Plaintiff developed cirrhosis from HCV infection.



                                          17
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 18 of 30



      68.    Despite knowing that Plaintiff had chronic HCV and test results that

entitled him to receive treatment, the Defendants have been deliberately indifferent

to Plaintiff’s serious medical needs by denying him DAA treatment, which was the

prevailing standard of care and the required HCV treatment under the Eighth

Amendment and the ADA and RA.

      69.    Throughout his entire incarceration, Plaintiff repeatedly requested

HCV treatment, both verbally and through the grievance process. However, Plaintiff

was repeatedly told that he did not qualify for treatment, that his liver was fine,

and/or that treatment was not clinically indicated. Instead, the Defendants’ merely

continued to monitor Plaintiff’s chronic HCV condition without providing him with

the only recommended treatment under the standard of care.

      70.    Plaintiff repeatedly requested an accommodation for his chronic

HCV—that is, treatment which could result in a cure for his disability. This request

for DAA treatment was a request for a reasonable accommodation in that DAAs

were and are the only medication that could result in a cure for his disability. In other

words, DAAs were and are the only drug that is capable of clearing HCV from

Plaintiff’s body. However, the Defendants denied and delayed providing Plaintiff

with such treatment. Such delay and denial constituted deliberate indifference

because the denial of the HCV treatment was due, in part, to the cost of the medicine.




                                           18
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 19 of 30



       71.    Plaintiff’s request for DAA treatment for HCV was a reasonable

request and a reasonable accommodation as the Defendants were constitutionally

required to provide such medicine and treatment. DAAs were the necessary

treatment under the prevailing standard of care for treating individuals with HCV.

Failing to provide the DAAs resulted in Plaintiff’s denial to meaningful access to

prison programs, services, and activities. Additionally, providing Plaintiff with no

treatment or inadequate treatment prevented Plaintiff from accessing other services

within the prison, including the prison yard and participation in recreational

activities at the prison.

       72.    Despite Plaintiff’s numerous requests for accommodations and

treatment, and despite being entitled to treatment, the Defendants refused to provide

Plaintiff with DAA treatment until December 2017.

       73.    Defendants should have treated Plaintiff but chose not to because of the

cost of the medication, along with other unreasonable, non-medical reasons. Indeed,

Plaintiff should have received treatment with DAA drugs as early as 2014 in

accordance with the prevailing standard of care.

       74.    Plaintiff has suffered from a variety of symptoms associated with

chronic HCV, including but not limited to severe fluid retention, surface bleeding,

dry and itchy skin, nausea, confusion, increase weakness, abdominal pain, and joint




                                          19
      Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 20 of 30



pain. Plaintiff also suffered from extreme fatigue caused by his untreated HCV.

Some days he was unable to get out of bed.

       75.    Plaintiff’s chronic HCV prevented him from working while in prison.

       76.    Moreover, Plaintiff has suffered serious, substantial, and permanent

injuries, including irreparable damage to his liver, as a result of the Defendants’

refusal to provide adequate medical care and treatment. As a result of chronic HCV,

the function of Plaintiff’s cirrhotic liver is substantially limited as compared to the

function of a normal, healthy liver or one that has not become cirrhotic.

       77.    The irreparable damage suffered by Plaintiff may have been prevented

if not for the Defendants’ unconstitutional delay and denial of treatment. Plaintiff

has suffered, continues to suffer, and will continue to suffer, harm and damages as a

result of the Defendants’ deliberate indifference to his serious medical need and

disability.

                             COUNT I
    TITLE II OF THE AMERICANS WITH DISABILITIES ACT (ADA)
                      (Against Defendant FDC)

       78.    Plaintiff incorporates and re-alleges paragraphs 1 through 77 as if fully

set forth herein.

       79.    This count is brought under Title II of the Americans with Disabilities

Act (ADA), 42 U.S.C. 12101, et seq. and 42 U.S.C. §§ 12131–12134, and its

implementing regulations.



                                          20
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 21 of 30



      80.    The ADA prohibits public entities from discriminating against

individuals with disabilities in their services, programs, and activities. 42 U.S.C. §§

12131–12134; see also 28 C.F.R. §§ 35.130. In other words, the ADA impose an

affirmative duty on public entities to create policies and procedures to prevent

discrimination based on disability.

      81.    Defendant FDC is a “public entity” within the meaning of 42 U.S.C. §

12131(1) and 28 C.F.R. § 35.104.

      82.    Plaintiff had chronic HCV, which is a physiological disorder or

condition that affects one or more body systems, including but not limited to the

digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic systems,

and is therefore a physical impairment. 42 U.S.C. § 12102(1) & (2); 28 C.F.R. §

35.108(a) & (b). This physical impairment substantially limits one or more major

life activities, including but not limited to eating, walking, bending, lifting,

concentrating, thinking, and communicating; the operation of major bodily functions

such as digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic

systems; and the operation of the liver. 42 U.S.C. § 12102(2); 28 C.F.R. § 35.108(c).

      83.    In other words, Plaintiff’s chronic HCV caused him to have a disability

as defined under the ADA. Stated differently, Plaintiff’s disability was chronic HCV.




                                          21
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 22 of 30



      84.    Plaintiff has a record of having an impairment that substantially limits

one or more major life activity, as he has a history of such an impairment. 42 U.S.C.

§ 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e).

      85.    Plaintiff is regarded by FDC as having an impairment that substantially

limits one or more major life activity, as FDC perceives them as having such an

impairment. 42 U.S.C. § 12102(1)(C) & (3); 28 C.F.R. § 35.108(a)(1)(iii) & (f).

Defendant FDC has subjected Plaintiff to a prohibited action because of an actual or

perceived physical impairment.

      86.    Plaintiff was a qualified individual with a disability because he met the

essential eligibility requirements for the receipt of services or the participation in

programs or activities provided by Defendant FDC, including but not limited to

medical services. 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104.

      87.    By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC excluded Plaintiff from participation in, and denied

him the benefits of, FDC services, programs, and activities (such as medical

services) by reason of his disability. 42 U.S.C. § 12132; 28 C.F.R. § 35.130(a).

      88.    By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are




                                         22
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 23 of 30



not disabled, Defendant FDC subjected Plaintiff to discrimination. 42 U.S.C. §

12132; 28 C.F.R. § 35.130(a).

      89.    DAAs are the only effective medical treatment available for HCV under

the prevailing standard of care, and is the constitutionally-required treatment under

the Eighth Amendment. Plaintiff requested DAA treatment for his HCV, which was

a request for a reasonable accommodation for his HCV. By denying or delaying in

providing Plaintiff DAA treatment, Defendant FDC refused or failed to provide

Plaintiff a reasonable accommodation for his request for treatment of his HCV in

violation of Title II of the ADA.

      90.    Defendant FDC refused or failed to provide Plaintiff with equal access

to and enjoyment of effective medical services. 28 C.F.R. § 35.130(b)(1).

      91.    Defendant FDC’s refusal or failure to provide Plaintiff with the DAAs

also denied Plaintiff access to other prison services, programs, and activities that

other inmates routinely access. For example, Plaintiff was unable to participate in

recreation and other physical exercise. Further, in the event of a prison fight, because

of his physical condition, Plaintiff would be unable to escape quickly. Plaintiff’s

inability to participate in recreational activities in the prison yard isolates Plaintiff

and denies him meaningful access to these prison services, programs, and activities.

      92.    Defendant FDC utilized criteria or methods of administration that had

the effect of subjecting Plaintiff to discrimination and that defeated or substantially



                                           23
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 24 of 30



impaired accomplishment of the objectives of medical treatment for HCV. 28 C.F.R.

§ 35.130(b)(3).

      93.    DAAs were readily available to Defendant FDC during this time period

and yet it categorically refused to provide Plaintiff with treatment that the medical

community deemed essential.

      94.    Defendant FDC denied and delayed providing Plaintiff with the

necessary treatment and reasonable accommodation for his HCV because of the cost

of the treatment and accommodation.

      95.    Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

Such violations include but are not limited to:

             (a)    FDC’s refusal to provide Plaintiff with the only medical

      treatment available under the prevailing standard care;

             (b)    FDC’s refusal to provide Plaintiff with DAA treatment because

      the cost of such treatment was too expensive; and

             (c)    To the extent it lacked sufficient funds to purchase and treat

      HCV-infected inmates like Plaintiff with DAAs, FDC’s refusal or failure to

      even request adequate funding from the Florida Legislature.

      96.    Had Defendant FDC not delayed but instead provided Plaintiff with

DAA treatment and the reasonable accommodation he requested throughout his



                                          24
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 25 of 30



incarceration, Plaintiff would not have suffered additional injuries, including both

physical injuries and emotional pain and suffering, which injuries are permanent and

likely to impact Plaintiff for the remainder of his life.

      97.    Defendant FDC owed Plaintiff a non-delegable duty to ensure that his

wellbeing would not be compromised as a result of discrimination based on his

disability. As such, Defendant FDC is vicariously liable for the actions of any and

all persons or entities Defendant FDC contracted out its medical services to or

otherwise designated to care for Plaintiff.

      98.    As a direct and proximate cause of Defendant FDC’s actions and

omissions, Plaintiff has suffered, continues to suffer, and will continue to suffer from

harm and violation of his ADA rights.

      WHEREFORE, Plaintiff Witcher demands judgment against Defendant FDC

for compensatory damages, including for physical injury, disfigurement, permanent

physical injury, and emotional pain and suffering, for all prejudgment interest

allowable under law, for attorney’s fees and costs incurred in connection with this

litigation, and for such other relief as this court deems appropriate.

                               COUNT II
            SECTION 504 OF THE REHABILITATION ACT (RA)
                        (Against Defendant FDC)

      99.    Plaintiff incorporates and re-alleges paragraphs 1 through 77 as if fully

set forth herein.



                                           25
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 26 of 30



      100. This count is brought under Section 504 of the Rehabilitation Act (RA),

29 U.S.C. § 701, et seq. and 29 U.S.C. § 791–794, et seq., and its implementing

regulations.

      101. Section 504 of the RA prohibits discrimination against persons with

disabilities by any program or activity receiving Federal financial assistance. 29

U.S.C. § 794(a).

      102. Defendant FDC is a program or activity receiving federal financial

assistance within the meaning of 29 U.S.C. § 794.

      103. Defendant FDC excluded Plaintiff—a qualified individual with a

disability—from participation in, and denied him the benefits of, programs or

activities solely by reason of his disability (chronic HCV). 29 U.S.C. § 794(a); 29

U.S.C. § 705(20); 28 C.F.R. § 42.503(a).

      104. Defendant FDC subjected Plaintiff—a qualified individual with a

disability—to discrimination. 29 U.S.C. § 794(a).

      105. Defendant FDC denied Plaintiff—a qualified handicapped person—the

opportunity accorded to others to participate in programs and activities. 28 C.F.R. §

42.503(b)(1).

      106. Defendant FDC utilized criteria or methods of administration that either

purposely or in effect discriminate on the basis of handicap, and defeat or




                                         26
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 27 of 30



substantially impair accomplishment of the objectives of FDC’s programs or

activities with respect to handicapped persons. 28 C.F.R. § 42.503(b)(3).

      107. Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

      108. As a direct and proximate cause of Defendant FDC’s exclusion and

discrimination, Plaintiff has suffered, continues to suffer, and will continue to suffer

from harm and violation of his RA rights.

      WHEREFORE, Plaintiff Witcher demands judgment against Defendant FDC

for compensatory damages, including for physical injury, disfigurement, permanent

physical injury, and emotional pain and suffering, for all prejudgment interest

allowable under law, for attorney’s fees and costs incurred in connection with this

litigation, and for such other relief as this court deems appropriate.

                                COUNT III
        42 U.S.C. § 1983 – EIGHTH AMENDMENT MONELL CLAIM
                 (Against Defendants Centurion and Corizon)

      109. Plaintiff incorporates and re-alleges Paragraphs 1 through 77 as if fully

set forth herein.

      110. This count is brought through 42 U.S.C. § 1983 and against Defendants

Centurion and Corizon for violation of the Eighth Amendment’s prohibition of cruel

and unusual punishment on inmates.




                                          27
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 28 of 30



      111. At all times relevant hereto, Defendants Centurion and Corizon and

their policymakers knew about and enforced policies, practices, and/or custom that

exhibited deliberated indifference to Plaintiff’s serious medical needs in violation of

the Eighth Amendment. Defendants Centurion and Corizon, acting through their

employees and agents, intentionally delayed, failed, and refused to provide Plaintiff

with treatment that will address his serious medical needs despite knowing that their

actions would result in Plaintiff’s continued suffering and exposure to liver failure

and its symptoms, liver cancer, and death.

      112. Defendants Centurion and Corizon have caused the wanton infliction

of pain upon Plaintiff, an HCV-infected inmate, by exhibiting deliberate indifference

to his serious medical needs and condition.

      113. The refusal to provide treatment by Defendants Centurion and Corizon,

acting through their employees and agents, worsened Plaintiff’s serious medical

condition. Left untreated, Plaintiff’s medical needs posed a substantial risk of serious

harm, and in fact, did cause actual harm. Defendants Centurion and Corizon knew

of this substantial risk of serious harm, and the actual harm, faced by Plaintiff, and

yet disregarded those risks and harms by failing to provide Plaintiff with the

medication that would alleviate those risks and harms. Thus, Defendants Centurion

and Corizon have been deliberately indifferent to the substantial risk of serious harm

posed to Plaintiff in connection with his chronic HCV.



                                          28
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 29 of 30



      114. By denying Plaintiff the medically needed DAA treatment for his HCV,

or unjustifiably delaying in providing such treatment, Defendants Centurion and

Corizon imposed punishment far in excess of that authorized by law, contrary to the

Eighth Amendment.

      115. Defendants Centurion and Corizon’s delay and denial of the medically

necessary treatment for Plaintiff’s HCV violated all standards of decency, contrary

to the Eighth Amendment.

      116. Defendants Centurion and Corizon’s actions with respect to Plaintiff

amounted to grossly inadequate care; medical care that can only charitably be

described as cursory such that it amounted to no medical care at all.

      117. Plaintiff did not receive the constitutionally-required DAA treatment

because of the cost of the treatment.

      118. The constitutional violations of Defendants Centurion and Corizon,

through the actions and omissions of their employees and agents, were directly and

proximately caused by policies, practices, and/or customs implemented and enforced

by Defendants Centurion and Corizon.

      119. As a direct and proximate result of the policies, practices, customs, and

deliberate indifference of Defendants Centurion and Corizon, Plaintiff has suffered,

continues to suffer, and will continue to suffer harm and damages, including

permanent physical injuries and emotional pain and suffering.



                                         29
     Case 4:19-cv-00539-MW-CAS Document 1 Filed 10/31/19 Page 30 of 30



      WHEREFORE, Plaintiff Witcher demands judgment against Defendants

Centurion and Corizon for compensatory damages, punitive damages, attorney’s

fees and costs, and such other relief as this court deems appropriate.

                          DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial for all counts alleged above.

                                       Respectfully submitted,

                                       ANDREWS LAW FIRM
                                       822 North Monroe Street
                                       Tallahassee, Florida 32303
                                       T: (850) 681-6416 / F: 681-6984

                                       /s/ John M. Vernaglia
                                       JOHN M. VERNAGLIA (FBN: 1010637)
                                       john@andrewslaw.com
                                       STEVEN R. ANDREWS (FBN: 0263680)
                                       steve@andrewslaw.com
                                       RYAN J. ANDREWS (FBN: 0104703)
                                       ryan@andrewslaw.com
                                       service@andrewslaw.com
                                       Attorneys for Plaintiff




                                         30
